Citation Nr: 0819732	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-22 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for depression.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for residuals of a groin 
injury.

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for esophageal reflux 
disease.  

5.  Entitlement to an effective date earlier than January 30, 
1997, for the grant of service connection for aortic regurge, 
coronary artery disease, and hypertension (cardiovascular 
disability).

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
1993.  The record reflects that the veteran's claims folder 
is a rebuilt folder.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, which granted service connection for 
aortic regurge with hypertension, and assigned a 60 percent 
evaluation, effective January 30, 1997; reopened and denied 
service connection claims for a groin injury, and esophageal 
reflux disease; and denied service connection for depression.  

As noted, the RO, in the October 2002 rating decision, 
reopened the veteran's service connection claims for 
residuals of a groin injury, and esophageal reflux disease; 
however, the Board does not have jurisdiction to consider a 
claim that has been previously adjudicated unless new and 
material evidence is presented.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Therefore, although the RO, in the 
current appeal, has reviewed these claims on a de novo basis, 
such issues (residuals of a groin injury, and esophageal 
reflux disease) before the Board are as reflected on the 
title page of this decision.

In a July 2003 rating decision, the RO denied entitlement to 
a TDIU.  In a July 2005 rating decision, the RO denied 
service connection for a bilateral knee disability.  The 
veteran subsequently appealed the July 2003 and July 2005 
rating decisions.  Those issues were merged into the instant 
appeal.

In an April 2007 rating decision, the RO granted a 10 
separate evaluation for hypertension, effective January 30, 
1997.  The 60 percent evaluation remained in effect for 
aortic regurge, effective January 30, 1997, and coronary 
artery disease was included in the 60 percent evaluation.  As 
such, the Board has recharacterized the earlier effective 
date claim, as reflected on the title page of this decision.

The new and material claims, as well as the service 
connection claim for depression, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of complaints, treatment, and/or 
diagnoses of a bilateral knee disability during service, or 
for many years thereafter, and there is no competent medical 
evidence relating currently diagnosed bilateral knee 
disability to the veteran's active military service or any 
incident therein.

2.  A formal claim of entitlement to service connection for a 
cardiovascular disability was received at the RO on January 
30, 1997, and there is nothing in the record received prior 
to January 30, 1997 that could be construed as an informal 
claim for service connection for a cardiovascular disability.

3.  Service connection is currently in effect for aortic 
regurge and coronary artery disease (60 percent); and 
hypertension (10 percent).

4.  The competent medical evidence does not demonstrate that 
the veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.  The evidence reflects that the veteran is 
currently employed full time, as a teacher.
CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred or 
aggravated in service, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for an effective date prior to January 30, 
1997, for the grant of service connection for a 
cardiovascular disability (aortic regurge, coronary artery 
disease, and hypertension) are not met.  38 U.S.C.A. § 5110 
(West 2002 & supp. 2007); 38 C.F.R. § 3.400 (2007).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under circumstances where VCAA notice was issued subsequent 
to the initial unfavorable decision, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield, supra (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection for a 
cardiovascular disability.  In Dingess, supra, the Court also 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, VA's duty to notify in this case has been 
satisfied with respect to this issue.  

With regard to the service connection claim for a bilateral 
knee disability, VA satisfied the VCAA duty to notify prior 
to the initial unfavorable decision by a December 2004 
letter.  
With regard to the TDIU claim, VCAA notice was provided to 
the veteran in December 2002, prior to the initial 
unfavorable decision.  Subsequent VCAA notice for the TDIU 
claim was issued in February 2004 and October 2006.  The VCAA 
letters dated in December 2002, February 2004 and October 
2006 informed the veteran of what evidence was required to 
substantiate the TDIU claim.  The December 2004 VCAA letter 
informed the appellant of what evidence was required to 
substantiate the service connection claim for a bilateral 
knee disability.  These letters informed him of his and VA's 
respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO is unable to locate the veteran's original claims 
folder.  The record contains some of the veteran's service 
medical records.  A search for his records was initially 
conducted by the National Personnel Records Center (NPRC) in 
the late 1990's.  In an April 1998 rating decision, the RO 
advised the veteran that, according to NPRC, his service 
medical records were not on file and may have been destroyed 
in a fire at the Records Center in 1973.  According to an 
August 1999 memorandum, the Records Management Center in St. 
Louis, Missouri sent all of the available service medical 
records found for the veteran.  Those records show treatment 
at "NAVCARE," a physical profile (cardiac, in nature) from 
Silas B. Hays in Ft. Ord, CA, and a summary of "MOS/Medical 
Retention Board" proceedings.  The RO, in March 2007, again 
requested any available service medical records for the 
veteran.  In an April 2007 response, it was noted that no 
further records were found or located at the Records 
Management Center.  In May 2007 correspondence, the RO 
informed the veteran that it had requested his service 
medical records from the Records Management Center, and his 
Military Service Organization.  The RO informed the veteran 
that it had been unsuccessful in locating any federal records 
not currently associated with the claims folder.  Given the 
numerous attempts to locate any remaining service medical 
records, the Board finds that additional efforts to obtain 
such records would be futile, and as such, the Board finds 
that VA has fulfilled its duty to assist in obtaining such 
records.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the service medical 
records associated with the claims folder, as described 
above, the claims folder does contain the veteran's service 
personnel records, VA medical evidence, private medical 
evidence, and the veteran's contentions.  The RO afforded the 
veteran a personal hearing in March 2005, however, the 
veteran failed to appear.  The veteran has been medically 
evaluated in conjunction with his TDIU claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection Claim for Bilateral Knee Disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Given the unavailability of the veteran's original claims 
folder, to include any remaining service medical records, VA 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Here, the veteran is seeking service connection for a 
bilateral knee disability.  Medical evidence confirms that he 
has a current bilateral knee disability.

As noted, it appears that the veteran's service medical 
records may be incomplete.  However, there is no evidence of 
record showing any complaints, treatment, or diagnoses 
pertinent to the knees during service.  

The first knee complaint is noted on a November 2003 VA 
treatment record.  In this regard, the veteran complained of 
right knee pain for the two days prior; assessment was acute 
right knee pain and swelling; x-rays of the right knee showed 
evidence of degenerative changes in the patella.  Thereafter, 
a June 2004 VA progress note shows an assessment of 
degenerative joint disease of both knees.  A May 2005 VA 
treatment record reflects a diagnosis of early degenerative 
joint disease of both knees.  A July 2007 VA examination 
report shows a diagnosis of bilateral patellofemoral 
syndrome.  

As arthritis of the bilateral knee was not diagnosed within 
the first post-service year, arthritis may not be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2007).

The Board also emphasizes the 10 year gap between the 
veteran's discharge from military service in 1993 and his 
first knee complaint in 2003.  Thus, there is no evidence of 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).

Further, the record contains no competent medical evidence 
relating the veteran's current bilateral knee disability to 
his period of military service.

Based on the foregoing, the Board finds that the competent 
medical evidence does not demonstrate that the veteran's 
bilateral knee disability began during his period of active 
service, nor can it be presumed that arthritis had been 
incurred during service.  

In denying the claim, the Board acknowledges that the 
veteran's contention that he developed a bilateral knee 
disability while serving on active duty.  Also, in support of 
his claim, he submitted a May 2007 statement from V.A., his 
former platoon sergeant in Bravo Company at the Defense 
Language Institute (August 1991 to March 1993).  V.A. 
indicated that he observed the veteran struggle with 
degenerative arthritis of the knees, and noted that the 
veteran received treatment for his knees at the Silas B. Hays 
Hospital.  V.A. also indicated that the veteran had a lot of 
difficulty performing everyday activities, such as physical 
training, on account of his knees.  

The veteran and his former platoon sergeant are competent to 
report what they observed, because this requires only 
personal knowledge, not medical expertise, as it comes to 
them through their senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  As lay persons, however, they are not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The Board reiterates that the veteran's service medical 
records that are currently of record fail to show any 
complaints, treatment, or diagnoses pertinent to either knee. 
Further, as noted, the RO has made several attempts to obtain 
the veteran's service medical records, to include additional 
records from Silas B. Hays Hospital, however, no additional 
records are available.    

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim for a 
bilateral knee disability.  As noted, there is no evidence of 
a bilateral knee disability in service or for many years 
after service. Thus, while there is a current diagnosis of a 
bilateral knee disability, there is no true indication that 
it is associated with service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  In view of the absence of evidence 
showing in-service knee pathology, and the first suggestion 
of a bilateral knee disability many years after active duty, 
relating the current bilateral knee disability to service 
would be speculative.  Service connection may not be based on 
a resort to pure speculation or even remote possibility. See 
38 C.F.R. § 3.102 (2007).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. §5103A(a)(2).

In sum, the competent medical evidence of record shows that 
the veteran first complained of right knee pain 10 years 
post-service, and a chronic bilateral knee disability was not 
diagnosed until approximately 11 years post-service.  Thus, 
the Board concludes that the veteran's current bilateral knee 
disability was not incurred during active military service.  
The Board has undertaken its review of this claim mindful of 
its heightened duty to explain the findings and conclusions.  
See, O'Hare, supra.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. §5107(b) (West 2002 & Supp. 
2007); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Earlier Effective Date Claim

The veteran also asserts that an effective date earlier than 
July 30, 1992 for the grant of service connection for his 
cardiovascular disability is warranted.  In correspondence 
dated in August and November 2002, the veteran contended that 
the effective date for the grant of service connection for 
his cardiovascular disability should be in June 1993, when he 
reportedly filed his first service connection claim for 
pertinent disability.

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  
More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits. 38 C.F.R. § 3.155(a) (2007).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

In this case, the record shows that the RO received the 
veteran's application seeking entitlement to service 
connection for a cardiovascular disability on January 30, 
1997.  The RO denied such claim in April 1998, and at time, 
the veteran's records from an in-service Medical Board 
proceeding were not of record.  In July 2001, the veteran 
again sought service connection for a cardiovascular 
disability.  By an October 2002 rating decision, the RO 
granted service connection for aortic regurge with 
hypertension, and assigned a 60 percent evaluation, effective 
January 30, 1997.  Such grant was partly based on the Medical 
Board proceeding records submitted subsequent to the 1998 
rating decision; thus, the RO assigned an effective date of 
January 30, 1997, the date of receipt of the veteran's 
original claim for a cardiovascular disability.

On review, the Board finds that an effective date earlier 
than January 30, 1997 for the grant of service connection for 
cardiovascular disability is not warranted.  In determining 
whether an earlier effective date is warranted, the Board 
must consider whether the veteran filed an informal claim for 
service connection for a cardiovascular disability prior to 
the assigned effective date of January 30, 1997.  In this 
regard, review of the current claims folder fails to reveal 
any prior communication from the veteran or his 
representative that may be construed as indicating intent to 
seek or apply for entitlement to service connection for a 
cardiovascular disability.  Despite the veteran's assertion 
that he first filed a service connection claim in 1993, there 
is no evidence of record demonstrating that he made a claim 
prior to January 30, 1997.  Also, the veteran has not 
submitted any evidence showing that he submitted a claim 
prior to January 30, 1997.  The RO had advised the veteran 
that his claims folder had been lost and asked him to submit 
copies of all VA documents in his possession.  Similarly, the 
RO, in a February 2004 VCAA notice letter, addressed the 
veteran's earlier effective date claim and noted that he must 
show evidence that VA received a service connection claim for 
his cardiovascular disability earlier than January 30, 1997.  
The Board must rely on the evidence currently of record.  

In sum, the evidence of record demonstrates that the earliest 
claim for service connection for a cardiovascular disability 
was received by the RO on January 30, 1997.  Thus, there is 
no legal basis for an effective date prior to January 30, 
1997 for the grant of service connection for the veteran's 
cardiovascular disability, and the claim must be denied.  The 
Board has undertaken its review of this claim mindful of its 
heightened duty to explain the findings and conclusions.  
See, O'Hare, supra.  The reasonable doubt doctrine is not for 
application as the preponderance of the evidence is against 
the veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007).

IV.  Entitlement to a TDIU

The veteran further asserts that he is entitled to a TDIU 
because his service-connected disabilities prevent him from 
working.  A TDIU rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2007).  Where these percentage 
requirements are not met, entitlement to the benefit on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b) (2007).  In determining whether the 
veteran is entitled to a TDIU rating, neither non-service-
connected disabilities or advancing age may be considered.  
38 C.F.R. § 4.19 (2007).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.  

The record reflects that the veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  Service connection is currently in effect for 
aortic regurge and coronary artery disease (60 percent), and 
hypertension (10 percent), for a combined evaluation of 60 
percent, effective January 30, 1997.  The veteran has two 
service-connected disabilities, but the combined evaluation 
is not 70 percent or higher.  Id.
Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service- 
connected disability shall be rated totally disabled. 38 
C.F.R. § 4.16(b). Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the veteran's service-connected knee conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

According to the veteran's application for increased 
compensation based on unemployability, received in November 
2002, the veteran reported that he was attending graduate 
school to pursue a teaching profession.  He did not 
anticipate that he would be able to teach due to the 
stressful nature of his chosen profession.  Significantly, 
however, there is credible evidence that the veteran is able 
to secure or follow a substantially gainful occupation.  

According to his application for increased compensation based 
on unemployability, received in May 2003, the veteran 
indicated that he was still attending graduate school.  He 
further stated that he worked as a teacher from 1997 until 
May 2002.  He indicated that he became too disabled to work 
as of May 2002.  

On his substantive appeal, received in July 2004, the veteran 
felt that he was entitled to a TDIU "because of the serious 
nature of my heart condition is greatly affected by the 
stresses of the work environment and that further aggravates 
my chances of suffering a more severe heart condition."

A July 2007 VA general medical examination report shows that 
the veteran was currently employed full time, as a teacher.  
According to a July 2007 VA psychiatric examination report, 
the veteran indicated that he has been a full-time teacher, 
for the prior 5 to 10 years.  He also indicated that he 
coaches high school football.  Axis I diagnosis was 
dysthymia; Global Assessment of Functioning Score was 65.  
The examiner indicated that the veteran should not be 
considered unemployable due to his mental health reasons.  
The examiner further noted that the veteran has been 
gainfully employed as a teacher for many years.

On review, the Board finds that the evidence fails to show 
that the veteran's service-connected disabilities alone 
preclude him from securing or following a substantially 
gainful occupation.  Significantly, the July 2007 VA 
examination reports discussed directly above reflect that the 
veteran is currently and gainfully employed as a teacher.  
See Beaty, supra.  This evidence of employment weighs heavily 
against the veteran's TDIU claim.  The Board also notes that 
the July 2007 VA examination reports are the most recent 
pieces of evidence addressing the veteran's employability.  

In deciding this claim, the Board observes that the veteran's 
TDIU claim is not inextricably intertwined with any of the 
issues remanded below.  Harris v. Derwinski, 1 Vet. App. 180 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  Since the evidence of record shows that 
the veteran is employed full time, the disposition of the 
remanded claims could not affect the outcome of the veteran's 
claim for a TDIU.  Thus, the Board finds that adjudication of 
the TDIU claim at this time is appropriate. 

In sum, the weight of the credible evidence demonstrates that 
the veteran is currently employed, and thus, he is not 
entitled to a TDIU.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally, Gilbert, supra.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to an effective date prior to January 30, 1997, 
for the grant of service connection for cardiovascular 
disability (aortic regurge, coronary artery disease, and 
hypertension), is denied.

Entitlement to a TDIU is denied.


REMAND

A preliminary review of the record indicates that additional 
development is required with respect to the issues of 
entitlement to service connection for depression, as well as 
the new and material evidence claims for residuals of a groin 
injury, and esophageal reflux disease.  

In July 2001, the veteran submitted a claim seeking to reopen 
service connection claims for residuals of a groin injury, 
and esophageal reflux disease, last denied in April 1998.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA 
notice for claims to reopen.  The Court held that the VCAA 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence and information would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Court further held that the failure to 
provide notice of what constitutes material evidence in this 
context would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.

VCAA notice associated with the claims folder does not advise 
the veteran as to what evidence is necessary to substantiate 
his underlying service connection claims for residuals of a 
groin injury, or esophageal reflux disease, nor do they 
discuss the bases for the denials in the prior decision, or 
provide the definitions of "new" and "material" evidence.  
Thus, the Board finds that the RO should issue VCAA notice in 
compliance with the Kent ruling.

Moreover, it appears that there is outstanding VA medical 
evidence.  In this regard, according to November 2002 
correspondence, the veteran stated that he was treated for a 
groin injury, esophageal reflux disease, and depression at 
the Pensacola VA Medical Center (VAMC) shortly after service.  
While the record contains a July 1993 VA "Health Summary" 
form the VA Medical Center in Pensacola, it does not appear 
that the RO has attempted to obtain the veteran's complete 
treatment records from this facility.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran of 
the following: a) the new and material 
standard in effect prior to August 29, 
2001, which applies to his claims; b) 
his claims of entitlement to service 
connection for residuals of a groin 
injury, and esophageal reflux disease 
were last denied in April 1998;  c) 
"new" evidence to support his reopening 
means evidence that is not merely 
cumulative or redundant of other 
evidence previously of record; and d) 
"material" evidence means evidence 
which bears directly and substantially 
upon the specific issue at hand, and 
which by itself or in connection with 
evidence previously assembled, is so 
significant that it must be considered 
in order to fairly decide the merits of 
the claim.

The letter should also notify the 
veteran of the evidence and information 
necessary to reopen the claims, what 
specific evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claims for residuals of a 
groin injury, and esophageal reflux 
disease, and evidence and information 
that is necessary to establish 
entitlement to his underlying service 
connection claims.

2.  The RO should obtain and associate 
with the claims folder any records of 
groin, psychiatric, or esophageal 
treatment from the Pensacola VAMC dated 
in 1993 to the present.  Associate any 
negative responses with the claims 
folder.

3.  Thereafter, the RO should 
readjudicate the issues of entitlement 
to service connection for depression; 
and the new and material evidence 
claims for residuals of a groin injury, 
and esophageal reflux disease.  If any 
part of the decision is adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


